Citation Nr: 0526219	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including a scar on the left temple.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  On August 2002, the Board ordered 
further development in the veteran's case pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  In its current status, the 
case returns to the Board following completion of development 
made pursuant to the August 2003 remand required by the 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003).  

The veteran provided testimony at an April 2002 Travel Board 
hearing, conducted by a Veterans Law Judge (VLJ) who is no 
longer employed at the Board.  In August 2005, the veteran 
declined having a new hearing before another VLJ.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran is claiming entitlement to service connection for 
residuals of a head injury, including a scar on the temple, 
which he claims was incurred during active service when he 
was hit in the head with a broken bottle.  The veteran and 
his representative emphasize that the veteran had no 
abnormalities at the time of his entrance into military 
service, but at the time of his separation, a body mark, scar 
or tattoo was noted on the medical report.  In addition, the 
veteran directs VA's attention to entries in his service 
medical records, showing removal of sutures after 10 days on 
September 11, 1970, and the presence of a scar on the left 
side of the veteran's face on October 13, 1970.  

The veteran's military personnel records show that the 
veteran had an unauthorized absence from August 17, 1970, to 
September 9, 1970.  Documents from an October 13, 1970 
special courts martial proceedings show that the veteran 
plead guilty to unauthorized absence from August 17, 1970, to 
September 9, 1970, and plead not guilty to an unauthorized 
absence on August 10, 1970.  Subsequently, in November 1970, 
the veteran was administratively discharged by reason of 
unsuitability based on a diagnosis of emotionally unstable 
personality, severe.  In the psychiatric opinion upon which 
the discharge was based, the examiner noted that the veteran 
had an explosive temper and was recently seriously injured in 
a fight with his "best friend."  The denial of entitlement 
to service connection was based on the determination that the 
veteran did not incur any head injury during his military 
service without addressing the underlying issue of whether 
the claimed head injury was incurred during the veteran's 
unauthorized absence from August 17, 1970, to September 9, 
1970, that is, VA has not made a line of duty determination.  

In the August 2003 remand, the Board directed VA to make 
additional efforts to obtain private medical records of 
treatment the veteran claims he received for a head 
laceration injury, during August and/or September 1970 and to 
demonstrate full compliance with the notice and duty to 
assist requirements of the law.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(2004).  In 
addition, the Board directed VA's attention to the fact that 
this service-connection claim raises a question of line of 
duty.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Although a 
supplemental statement of the case was issued in December 
2004, the question of line of duty was not addressed by VA.  
Consequently, the Board must remand the claim again for 
compliance with the August 2003 remand.  If VA determines 
that the claimed head injury was not incurred during the 
veteran's unauthorized absence from August 17, 1970 to 
September 9, 1970, then the veteran should be afforded an 
examination for an opinion on whether the veteran has 
residuals of a head injury that are the result of active 
duty.

Accordingly, further appellate consideration will be deferred 
and the case is remanded for the following:
 
1.  The VA should make a determination as 
to whether the claimed head injury was 
incurred in the line of duty, to include 
whether the claimed injury was incurred 
during the veteran's unauthorized absence 
from August 17, 1970 to September 9, 
1970.  

2.  If VA determines that the claimed 
head injury was not incurred during the 
veteran's unauthorized absence from 
August 17, 1970 to September 9, 1970, VA 
should schedule the veteran for a VA 
examination by an appropriate physician 
to determine the nature, extent, and 
etiology of any manifested residuals of a 
head injury including a scar on the left 
temple.  If any such residuals are found, 
the examiner is requested to provide an 
opinion as to whether it is as likely as 
not (50 percent or more probability) that 
any current residuals: (a) began during, 
or was aggravated (worsened), as the 
result of some incident of active 
service; or (b) was caused by an 
intervening event after service 
discharge, such as, a 1981 motor vehicle 
accident or a 1992 work-related injury.  
The complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claim, to include 
consideration of the question of line of 
duty.  If any determination remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2004).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. VAVRINA 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



